OPINION
By HAMILTON, J.
The first question for consideration is the right of the relator to maintain the action. In other words, is there a cause of action in the relator against the defendant, the Budget Commission of Butler County, Ohio?
It may be inferred from the petition that the relator levied an assessment against the City of Hamilton, the City of Middle-town, and the County of Butler, as political entities, under the statute known as the “Conservancy Act of Ohio,” §§6828-1 to 6828-79, GC, inclusive. Pursuant to this levy, the said political entities levied an assessment on the taxable property therein to meet the levy of the conservancy assessment; that the assessments by these political entities for the year 1934 were partly delinquent; that the taxing authorities in said districts certified to the Budget Commission the 1935 levy and included therein the delinquencies of 1934. The delinquencies were included as a part of the regular annual levy installment for the year 1935, thus making a relevy for delinquencies of 1934. The Budget Commission did not include said delinquencies in its budget for 1935. The relator seeks to compel the Budget Commission, by this action, to include as a part of the regular annual installment the delinquencies of 1934. Can the relator maintain such an action directly against the Budget Commission?
Such an action has no precedent, at least none has been called to the attention of the court, and we have been unable to find one.
The relator claims iris right under and by virtue of §6828-70, GC. This section provides;
“The performance of all duties prescribed in this act concerning the organization and administration or operation of the district may be enforced against any officer or against any person or corporation refusing to comply with any order of the board by *17mandamus at the instance of the board or of any person or corporation interested in any way in such district or proposed district. And the board may institute such proceedings in the Court of Appeals in the first instance.”
The section concerns the organization, administration, and operation of the district, and how official duties may be enforced. It would require a strained construction to find that the collection of delinquent taxes by a subdivision comes within the meaning of the term “organization and administration or operation.” The section further provides that performance may be enforced against any officer or any person, or corporation refusing to comply with any order of the board. Nowhere in the “Conservancy Act” is a “Budget Commission” referred to, or any duties enjoined upon one concerning the district.
There is no allegation in the petition that the Conservancy Board has made any order, or has the power to make any order to the County Budget Commission. The claim of the Conservancy District is for the assessments against the political entities. The act does provide for enforcing the collection of unpaid taxes by the Commission as against individuals by compelling the County Treasurer to collect the same, or it may proceed directly against the individual to collect the same. In so far as enforcing the payment is concerned, the political entity, in this case the City of Hamilton, City of Middletown, and the County of Butler are individuals. It may be that such political entities have no property on which the Conservancy District could have a lien for the debt due it by virtue of the assessment. The law provides for enforcing a debt against a political entity, when relief is sought against that political entity.
We, therefore, find no authority in this section for proceeding directly against the Budget Commission, which is but the fiscal agent for the political entities, as regards the assessment, since the assessment is outside the ten mill limitation. If it is necessary that the assessment go through the hands of the fiscal board, the real party in interest would be the political entity. Whether or not it is necessary that the Budget Commission act concerning the certified levy, it is unnecessary here to decide. The fact remains, whatever its duties are, the right to enforce the same as against the Budget Commission lies in the political entity issuing the order; in other words, certifying the levy.
We know of no law directly authorizing the compelling of the collection of delinquent taxes by mandamus.
The law does provide ample power and the legal method of collecting delinquent, taxes. True, the Conservancy Board has a right to compel the payment of the assessments levied against the political entities, but it certainly must proceed against the debtor. We have here the debt of the City of Hamilton et, by virtue of relator’s assessments, to the Conservancy District.
We may state here that if the action is to collect a debt, then there is a misjoinder of causes of action, misjoinder of parties, and want of necessary parties, since there are three separate debtors, the City of Hamilton, City of Middletown, and the County of Butler. No point is made of this, so we pass that proposition. However, if it should be claimed that this proceed:ng is not an action to collect the debt, then the relator has no standing in court.
Considering the question as a debt to the ■Conservancy District from the City of Hamilton, we have this situation: — The debt is owing by the City, and in 1934 the levy was duly certified for collection. Taxes are delinquent leaving a balance due the City of Hamilton on the tax duplicate. The Conservancy District says to thé City of Hamilton: “We will relieve you of this collection and will proceed to compel it to be done by direct action for your benefit. It may be you would desire to liquidate the assessment debt by a bond issue or discharge it from surplus funds from the sinking fund of the city or other’ method, but we think we should have the Budget Commission of Butler County do this for your benefit, since we may get a part of this collection in payment of a debt you owe to the Conservancy District. While it is your right to mandamus the Budget Commission, we have concluded to do it for you.”
Carried to its logical conclusion, it would mean that in the case of the non-payment of the taxes by an individual, who has been assessed, the Conservancy District could, by mandamus, compel the individual to proceed in a certain way to get the money to pay the assessment. This, of course, presents an absurd situation, but illustrates what the relator is endeavoring to do in this case.
The duty of the Budget Commission is to the City of Hamilton and not- to the Conservancy District. If the City of Hamilton does not pay the Conservancy District, the district has its relief against the city.
It is not claimed that there is any provision in the Conservancy Act to sustain *18this action except §6828-70, GC, which we have shewn cannot apply, unless the officer soughi to be mandarnused fails to comply with an order of the Board concerning the organization, administration, or operation of ' the district. As heretofore stated, no ouch order was ever made, and no binding order could be made to the Budget Commission, as it is not mentioned in the act.
The defense is made that the Conservancy District had a plain and adequate remedy at law for the collection of the assessment debt from the political entities, and this is true. The relator has not exhausted that remedy at law, as indicated by the foregoing in this memorandum. We have the anomalous claim in the brief of the relator that the statute cited, showing an adqeuate remedy at law, concerns only general taxation, and an appeal to the Tax Commission of Ohio does not apply to the proceedings under this Conservancy Act. In the next breath in the brief, counsel goes outside the Conservancy Act to the general laws in its endeavor to justify this action. The right, if any, to maintain this action must be under statutory authority outside the Conservancy Act, and the relator would be therefore bound to follow the steps required thereunder and appeal to the Tax Commission of Ohio.
The answer to the question is this:' — That while the Conservancy District can enforce the collection of the assessment due it from the City of Hamilton et, by an action against it, it may not, by mandamus, compel the method of collecting the money to pay the assessment debt in. the absence of a judgment against the city. Much less may it maintain this action to compel the Budget Commission to carry out the certificate made by the city, with which certification the relator had no part.
The conclusion is, that the relator has no cause of action in it as against the Budget Commission, respondent in this case.
The writ is denied.
ROSS, PJ, concurs.
MATTHEWS, J, dissents.